DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.  Claims 1, 7, 8, 10, 11 and 20 were amended.
 
 Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1, 2, 4 and 21 under 35 U.S.C. 103 as being unpatentable over Kepler in view of Park and Tsang as detailed in the Office action dated March 17, 2022.

In view of Applicant’s amendment of claim 7, the Examiner withdraws the previously set forth rejection of claims 7-18 and 22 under 35 U.S.C. 103 as being unpatentable over Sloop in view of Park as detailed in the Office action dated March 17, 2022.

In view of Applicant’s amendment of claim 7, the Examiner withdraws the previously set forth rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Sloop in view of Park and Branner as detailed in the Office action dated March 17, 2022.

In view of Applicant’s amendment of claim 20, the Examiner withdraws the previously set forth rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Shimano in view of Park as detailed in the Office action dated March 17, 2022.

Claims 1, 2, 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kepler et al. (hereinafter “Kepler”) (U.S. Pub. No. 2016/0072162A1, already of record) in view of Amine et al. (hereinafter “Amine”) (U.S. Pub. No. 2006/0134527A1) and Tsang (U.S. Pub. No. 2016/0049700A1, already of record).
Regarding claims 1, 2 and 4, Kepler teaches a process for recycling electrode materials from lithium-ion batteries, the process comprising the following steps:
(a) providing a powder mixture of cathode and anode materials, each with some binder contaminant (see paragraph 48);
(b) mixing the powder mixture with a high density liquid in a vessel to create a slurry (see paragraph 49);
(c) placing the vessel into a centrifuge and running the centrifuge to allow the slurry to separate to three layers according to density, with the bottom layer containing mostly cathode material (see paragraph 50);
(d) collecting the material from the bottom layer by filtration, rinsing with acetone and drying (see paragraph 51); and
(e) treating the material from the bottom layer in basic or dilute acidic solution (basic solution; acidic solution) to remove copper and aluminum contaminants from a current collector (separating the positive electrode material from an electrode support by agitating the positive electrode material support in a solution; forming a suspension of the positive electrode material), and heat treating the material from the bottom layer in a furnace to decompose residual binder and anode material that may be present (see paragraphs 4, 43 and 54).
Kepler teaches that the cathode material can be any or all of the known cathode materials that can be used as the cathode active materials of Li-ion batteries, such as LiCoO2 (see paragraph 45), but does not explicitly teach a coated positive electrode material.
Amine teaches that it is known in the art to coat cathode materials such as LiCoO2 with a stabilizing surface coating of a metal oxide such as TiO2 or Al2O3 (see paragraphs 57 and 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized metal oxide coated cathode materials in the repair method of He because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
Kepler and Amine are silent as to agitating in a solution containing an oxidizing agent.
Tsang teaches a method for removing copper and aluminum from electrode materials, wherein the electrode material is introduced to a solution bath containing an oxidizing agent, wherein the oxidizing agent is used to dissolve copper (see paragraphs 25 and 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally utilized a solution bath containing the oxidizing agent of Kepler, in sequence with the treating step of Kepler, in order to aid in the removal of residual contaminants from a copper current collector.
Regarding claim 21, Tsang teaches that the oxidizing agent may be dissolved oxygen (see paragraph 29).

Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over Kepler, Amine and Tsang as applied to claims 1, 2, 4 and 21 above, and further in view of Ishida et al. (hereinafter “Ishida”) (U.S. Pub. No. 2014/0377154A1, already of record).
Regarding claim 6, Kepler, Amine and Tsang do not explicitly teach a solution of one or more of a nitrate, a surfactant, a citrate, an alcohol, an ether, pyridine, polyethylene oxide and polyethylene imine.
Ishida teaches a process for separating a positive electrode material from a positive electrode substrate by immersing the dismantled objects of the battery in a solution that contains a surfactant (see paragraph 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the surfactant solution of Ishida in the cleansing treatment of Kepler or Tsang because it has been held by the courts that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP § 2144.06).

Claim(s) 7, 11-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter “He”) (CN 103151519A, cited by Applicant) in view of Amine et al. (hereinafter “Amine”) (U.S. Pub. No. 2006/0134527A1).
Regarding claims 7, 14, 20 and 22, He teaches a method of oxidant-assisted repair of failed lithium cobalt oxide material, the method comprising the following steps:
dismantling discarded lithium-ion batteries to obtain positive aluminum foils;
calcining the positive aluminum foil in a muffle furnace, and after cooling, shaking the burned aluminum foil to separate lithium cobalt oxide from the current collector;
mixing the lithium cobalt oxide in a solution of lithium hydroxide and an oxidant in an ultrasonic reactor and sealing the reactor;
heating the reactor and applying ultrasonic radiation thereto (relithiating via a solvo-thermal process);
once the reactor has cooled, filtering the mixed solution to obtain a lithium cobalt oxide paste (separating from the solution), and then washing (rinsing) the paste in deionized water (neutral solution);
drying the lithium cobalt oxide obtained by filtration (see paragraphs 25-30).
The ultrasonic reactor may be an autoclave (see paragraph 36).  As an oxidant, H2O2 (peroxide) may be used (see paragraph 27).
	He is silent as to the positive-electrode active material being coated.
Amine teaches that it is known in the art to coat cathode materials such as LiCoO2 with a stabilizing surface coating of a metal oxide such as TiO2 or Al2O3 (see paragraphs 57 and 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized metal oxide coated cathode materials in the repair method of He because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
Regarding claims 11 and 17, He teaches that adding an oxidant in the process can significantly shorten the repair time of the lithium cobalt oxide material, significantly increase the content of lithium ions in the failed lithium cobalt oxide structure, and significantly improve the electrochemical performance of lithium cobalt oxide (see paragraph 18).  As such, one of ordinary skill in the art would recognize that oxidants other than the exemplary H2O2 may be utilized in He’s repair method, including those known in the art to include oxygen, permanganates, nitrates, sulfites and phosphates.
Regarding claim 12, although He does explicitly teach that the reactor under pressure, He does teach that the reactor may be an autoclave and that the reactor includes a pressure gauge (see paragraphs 21 and 36).  One of ordinary skill in the art would expect such a reaction, occurring within an autoclave, and being monitored by a pressure gauge, to be conducted at an elevated pressure.
Regarding claim 13, it is well known in the art to utilize treatment solution in a subsequent reaction (i.e., a batch process) or in a continuous feed.
Regarding claim 15, one of ordinary skill in the art would recognize that it is obvious to utilize additional or alternative rinsing solutions, particularly alcohol solutions including methanol.
Regarding claim 16, He teaches that the filtered lithium cobalt oxide material is dried (see paragraph 30).  Although He does not specify vacuum drying, drying in a vacuum is well known in the art and commonly practiced in the processing of electrode materials in order to avoid contamination.  

Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He and Amine as applied to claims 7, 11-17, 20 and 22 above, and further in view of Sloop et al. (hereinafter “Sloop”) (U.S. Pat. No. 9,484,606, already of record).

Regarding claim 8, He is silent as to a solvent in the solvo-thermal process comprising one or more of water, an ionic liquid, DMSO, an alcohol, and a solution comprising polyether.
Sloop teaches a process for replenishing lithium in a quantity of spent electrode material (see col. 7, lines 14-23), wherein the spent electrode material may include LiCoO2 (see col. 5, lines 54-col. 6, line 10).  Relithiation may be achieved by suspending the quantity of spent electrode material in an aqueous (water) lithium hydroxide solution. The resulting suspension is sealed in a pressure vessel where the suspension sealed in the pressure vessel is heated under pressure to an appropriate target temperature and maintained at that temperature for a predetermined period of time.  It would thus be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included water in the solution of He because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
Regarding claim 9, He is silent as to ethylene carbonate.
Sloop teaches a process for replenishing lithium in a quantity of spent electrode material (see col. 7, lines 14-23), wherein the spent electrode material may include LiCoO2 (see col. 5, lines 54-col. 6, line 10).  To replenish at least some of the lithium in a lithium-deficient electrode material, the material may be suspended in a solution comprising one or more of a lithiating agent, a reducing agent, and lithium ions (see col. 9, lines 11-21).  As a reducing agent suitable for LiCoO2, ethylene carbonate may be used (see col. 8, lines 59-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added ethylene carbonate to the solution of He because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	Regarding claim 10, He is silent as to one or more of lithium fluoride, lithium triflate, lithium sulfate, and lithium sulfite as soluble lithium ions.
	Sloop teaches that spent electrode material may be mixed with a lithium compound such as lithium carbonate or lithium hydroxide (see col. 10, lines 40-48).  Different lithium compounds may be used in place of or in addition to lithium carbonate, including but not limited to one or more of Li2SO4 and LiF (see col. 11, lines 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one of Li2SO4 and LiF in addition to the lithium hydroxide of He because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP § 2144.06).
	Regarding claim 18, Sloop teaches replenishing lithium in a lithium deficient form of LixCoO2 to x=1 may also promote the change of crystallographic state from a spinel to a hexagonal crystallographic structure in LiCoO2. Thus, the various replenishing methods described above may also be applied to effect a change of crystallographic state to yield a reconditioned electrode material (see col. 14, lines 16-25).  After relithiation, further processing may be performed to promote a desired change of crystallographic state.  As an example, spent electrode material be heated to a threshold temperature in the range of 400-900° C (see col. 9, lines 22-31).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over He and Amine as applied to claims 7, 11-17, 20 and 22 above, and further in view of Branner (DE 102 00 599 A1, already of record).
Regarding claim 19, He and Amine are silent as to a screw feed system applying one or more rinsing stages.
Branner teaches a device for removing organic and inorganic material from a liquid, the device comprising a screw conveyor 17 and a rinsing unit 33 for introducing rinsing water into a lower portion of the screw conveyor 17 (see Abstract; FIG. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the screw conveyor and rinsing unit of Branner to accomplish the rinsing of He because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 and 6-22 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727